Case 14-13311-JDW        Doc 65   Filed 12/06/19 Entered 12/06/19 10:05:08         Desc Main
                                  Document     Page 1 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

 IN THE MATTER OF:                                          CHAPTER 13 NO.:

 KELLY SHAW McMILLEN                                         14-13311-JDW
 SHARLA ANN McMILLEN

                           NOTICE OF FINAL CURE PAYMENT

       Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13
Trustee, Locke D. Barkley, files this Notice of Final Cure Payment. The amount required
to cure the default on the claim identified below has been paid in full.
Name of Creditor:      Cenlar FSB as loan subservicer for MGC Mortgage, Inc., as servicer
                       for LPP Mortgage Ltd.
Court claim no.: 9
Last four digits of account number (if known): 4659
Final Cure Amount:
Amount of allowed pre-petition arrearage: $14,898.28
Amount Paid by Trustee:                     $14,898.28
Continuing Monthly Mortgage Payment:
As of the date of the final plan payment, the continuing monthly mortgage payment was
paid: X   Chapter 13 Trustee conduit               ___ Direct by Debtor(s)
If Trustee conduit:
Total amount of continuing payments: $52,993.42
Current through: November 2019
       Pursuant to Fed. R. Bankr. P. 3002.1(g), the Creditor MUST, within twenty-one (21)
days of the service of the Notice of Final Cure Payment, file and serve on the Debtor(s),
Debtor(s)’ counsel and the Chapter 13 Trustee, a statement indicating (1) whether it agrees
that the Debtor(s) have paid in full the amount required to cure the default on the claim;
and (2) whether the Debtor(s) are otherwise current on all payments consistent with 11
U.S.C. § 1322(b)(5).
       The statement shall itemize the required cure or post-petition amounts, if any, that
the holder contends remain unpaid as of the date of the statement. The statement shall be
Case 14-13311-JDW       Doc 65    Filed 12/06/19 Entered 12/06/19 10:05:08          Desc Main
                                  Document     Page 2 of 3


filed as a supplement to the Creditor’s proof of claim and is not subject to Fed. R. Bankr. P.
3001(f).
       Failure to file such statement or provide any information required by Fed. R. Bankr.
P. 3002.1(g), may result in the imposition of sanctions and/or other appropriate relief as
determined by the Court.
       Date: December 6, 2019.


                                           Respectfully submitted,
                                           LOCKE D. BARKLEY, TRUSTEE

                                           /s/ Melanie T. Vardaman
                                           ATTORNEYS FOR TRUSTEE
                                           W. Jeffrey Collier (MSB 10645)
                                           Melanie T. Vardaman (MSB 100392)
                                           6360 I-55 North, Suite 140
                                           Jackson, Miss. 39211
                                           (601) 355-6661
                                           ssmith@barkley13.com
Case 14-13311-JDW       Doc 65   Filed 12/06/19 Entered 12/06/19 10:05:08         Desc Main
                                 Document     Page 3 of 3


                               CERTIFICATE OF SERVICE
        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify
that I either mailed by United States Postal Service, first class, postage prepaid, or
electronically notified through the CM/ECF system, a copy of the above and foregoing to the
Debtor, attorney for the Debtor, the United States Trustee, and other parties in interest, if
any, as identified below.

       Cenlar FSB
       425 Phillips Blvd.
       Ewing, NJ 08618

       Emily Kaye Courteau, Esq.
       Attorney for Creditor

Dated: December 6, 2019

                                           /s/ Melanie T. Vardaman
                                           MELANIE T. VARDAMAN
